                                      Case 18-13213-LMI                            Doc 140              Filed 01/25/19                    Page 1 of 10
 Fill in this information to identify your case:

 Debtor 1                   Jennifer Ann Cabrera
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  SOUTHERN DISTRICT OF FLORIDA

 Case number           18-13213-lmi
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             360,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $                4,932.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             364,932.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             466,460.17

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             102,486.16


                                                                                                                                     Your total liabilities $               568,946.33


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                8,000.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                7,528.66

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                                   Case 18-13213-LMI                 Doc 140        Filed 01/25/19            Page 2 of 10
 Debtor 1      Jennifer Ann Cabrera                                                       Case number (if known) 18-13213-lmi

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $       4,035.50


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                      Case 18-13213-LMI                     Doc 140            Filed 01/25/19             Page 3 of 10
 Fill in this information to identify your case:

 Debtor 1                   Jennifer Ann Cabrera
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF FLORIDA

 Case number           18-13213-lmi
 (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Miami Dade Tax Collector                 Describe the property that secures the claim:                 $12,608.00              $360,000.00                     $0.00
         Creditor's Name                          690 SW 1 Ct #3114 Miami, FL 33130
         c/o Priscilla Windley,                   Miami-Dade County
         Paralegal                                Homestead
         200 NE 2nd Avenue,                       As of the date you file, the claim is: Check all that
                                                  apply.
         Suite 430
         Miami, FL 33128                              Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Real Property Taxes 2016 2017
       community debt

 Date debt was incurred                                    Last 4 digits of account number


 2.2     Neo Venetia Condo                        Describe the property that secures the claim:                         $0.00           $360,000.00                     $0.00
         Creditor's Name                          690 SW 1 Ct #3114 Miami, FL 33130
                                                  Miami-Dade County
                                                  Homestead
                                                  As of the date you file, the claim is: Check all that
         14275 SW 142 Ave                         apply.
         Miami, FL 33186                              Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Maintenance
       community debt

 Date debt was incurred                                    Last 4 digits of account number        3114

Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                                      Case 18-13213-LMI                        Doc 140            Filed 01/25/19              Page 4 of 10

 Debtor 1 Jennifer Ann Cabrera                                                                                Case number (if known)   18-13213-lmi
               First Name                  Middle Name                      Last Name




 2.3     Wells Fargo Bank                           Describe the property that secures the claim:                   $453,852.17           $360,000.00    $106,460.17
         Creditor's Name                            690 SW 1 Ct #3114 Miami, FL 33130
         Document Processing                        Miami-Dade County
         1000 Blue Gentian Rd N                     Homestead
                                                    As of the date you file, the claim is: Check all that
         9286-01Y                                   apply.
         Saint Paul, MN 55121                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   First Mortgage
       community debt

 Date debt was incurred                                      Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $466,460.17
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $466,460.17

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                      Case 18-13213-LMI                   Doc 140       Filed 01/25/19           Page 5 of 10




 Fill in this information to identify your case:

 Debtor 1                    Jennifer Ann Cabrera
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF FLORIDA

 Case number              18-13213-lmi
 (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                           12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                              Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                 Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Jennifer Ann Cabrera                                                  X
              Jennifer Ann Cabrera                                                       Signature of Debtor 2
              Signature of Debtor 1

              Date       January 25, 2019                                                Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
    Case 18-13213-LMI Doc 140 Filed 01/25/19 Page 6 of 10
              Cabrera, Jennifer - 18-13213-lmi


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




             Associates Area Counsel (SBSE- Ft Laud
             1000 S Pine Island Rd Suite 300
             Fort Lauderdale, FL 33324


             Barclays Bank Delaware
             Po Box 8803
             Wilmington, DE 19899


             Cap1/neimn
             Po Box 30253
             Salt Lake City, UT 84130


             Cap1/saks
             3455 Highway 80 W
             Jackson, MS 39209


             Cherry Bekaert
             POB 27127
             Richmond, VA 23261


             Citi
             Po Box 6241
             Sioux Falls, SD 57117


             CitiCards
             American Airlines
             POB 9001055
             Louisville, KY 40290


             CitiCards/Citi Group
             My Best Buy
             POB 9001007
             Louisville, KY 40290


             CitiCards/Citigroup
             Sears Consummer Payments
             POB 9001055
             Louisville, KY 40290


             CitiCards/CitiGroup
             POB 9001094
             Louisville, KY 40290
Case 18-13213-LMI Doc 140 Filed 01/25/19 Page 7 of 10
          Cabrera, Jennifer - 18-13213-lmi



         CitiCards/CitiGroup
         THD
         POB 9001055
         Louisville, KY 40290


         Comenity Bank/zgalleri
         Po Box 182789
         Columbus, OH 43218


         Comenitybank/victoria
         Po Box 182789
         Columbus, OH 43218


         Comenitycb/frontgate
         Po Box 182120
         Columbus, OH 43218


         Dezer Intracoastal Mall, LLC
         c/o Resenthal Law Group
         Attn: Alex P. Rosenthal, Esq.
         2115 North Commerce ParkWay
         Fort Lauderdale, FL 33326


         Discover Fin Svcs Llc
         Po Box 15316
         Wilmington, DE 19850


         Financial Pacific Leasing
         3455 S 34 Way #300
         Auburn, WA 98001


         HHGregg
         c/o Synchrony Bank
         POB 960061
         Orlando, FL 32896


         Insolvency Support Group, Unit 1
         Stop 5730
         7850 SW 6 Ct Rm 165
         Fort Lauderdale, FL 33318


         JPM Chase
         POB 9622
         Deerfield Beach, FL 33442
Case 18-13213-LMI Doc 140 Filed 01/25/19 Page 8 of 10
          Cabrera, Jennifer - 18-13213-lmi



         Lexus Financial Servic
         Po Box 9786
         Cedar Rapids, IA 52409


         Miami Dade Tax Collector
         c/o Priscilla Windley, Paralegal
         200 NE 2nd Avenue, Suite 430
         Miami, FL 33128


         Miami-Dade County Tax Collector
         c/o Paralegal Collection Specialist
         Attn: Marcus L. Saiz De La Mora
         200 NW 2nd Ave- 4th Floor # 430
         Miami, FL 33128


         National Payment Services
         Mail Code OH1-1272
         POB 182223
         Columbus, OH 43218


         Neo Venetia Condo
         14275 SW 142 Ave
         Miami, FL 33186


         Nordstrom/td Bank Usa
         13531 E Caley Ave
         Englewood, CO 80111


         On Deck Capital
         1400 Broadway
         New York, NY 10018


         Regions Bank
         1900 5th Ave
         Birmingham, AL 35203


         Restoration Management
         12441 SW 130 St
         Miami, FL 33186


         Sears/cbna
         Po Box 6283
         Sioux Falls, SD 57117
Case 18-13213-LMI Doc 140 Filed 01/25/19 Page 9 of 10
          Cabrera, Jennifer - 18-13213-lmi



         Special Assistant United States
         Associats Area Counsel (SBSE)-Miami
         PO BOX 9, Stop 8000
         51 SW 1 Ave
         Miami, FL 33130


         Syncb/care Credit
         C/o Po Box 965036
         Orlando, FL 32896


         Syncb/evine
         Po Box 965005
         Orlando, FL 32896


         Syncb/jcp
         Po Box 965007
         Orlando, FL 32896


         Syncb/qvc
         Po Box 965018
         Orlando, FL 32896


         Td Bank Usa/targetcred
         Po Box 673
         Minneapolis, MN 55440


         Thd/cbna
         Po Box 6497
         Sioux Falls, SD 57117


         The Honorable Benjamin Greenberg
         United States Attorney
         99 NE 4th Street
         Miami, FL 33132


         The Honorable Jeff Session
         United States Attorney General
         Main Justace Building
         950 Pennsylvania Ave Rm 4400
         Washington, DC 20530


         Wells Fargo Bank
         Document Processing
         1000 Blue Gentian Rd N 9286-01Y
         Saint Paul, MN 55121
Case 18-13213-LMI Doc 140 Filed 01/25/19 Page 10 of 10
          Cabrera, Jennifer - 18-13213-lmi



         Wells Fargo Bank, N.A.
         c/o Shapiro, Fishman & Gache, LLP
         Attn: Lindsey Savastano, Esq.
         2424 North Federal Highway
         Boca Raton, FL 33431
